Citation Nr: 1423562	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-21 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a right leg disability. 

2.  Entitlement to service connection for a left leg disability. 

3.  Entitlement to service connection for a right shoulder disability. 

4.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO denied claims of service connection for "bilateral leg problems," "low back pains," and a right shoulder disability.  Due to the location of the Veteran's residence, jurisdiction of his appeal is now with the Manila RO.  

Due to the circumstances explained below, there is good cause to reschedule the Board hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

In 2012, the Veteran changed his address from Pampanga province to Leyte province.  A September 2012 VA examination report reflects his Leyte address, however, in October 2012, notice of the January 2013 Board hearing was mailed to the Veteran's old address.  The Veteran also sent correspondence reflecting the Leyte address in November 2012.  It appears as though the Veteran's address was not updated until March 2013, long after the January 2013 Board hearing was scheduled. 

The Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if a Veteran expresses a desire to appear in person.  Based on the procedural aspects discussed herein, the Veteran should be rescheduled for a hearing.  Notice should be sent to him, at his current address, in compliance with 38 C.F.R. §§ 19.76, 20.704(b) (2013).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person hearing before a VLJ at the RO.  Notify the Veteran (at his current address) and his representative of the date and time of the hearing in writing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013). 

